DONALD L. CORBIN, Justice, concurring. I agree that the abstract filed by Stephen Baldwin is flagrantly deficient. I also agree that the revised abstract submitted by Stephen is still flagrantly deficient. Accordingly, I join the majority’s conclusion that this appeal should be affirmed pursuant to Ark. Sup. Ct. R. 4-2(b)(3). I write separately to emphasize the fact that the decision by the court of appeals to order Stephen to revise his abstract was a discretionary decision based on the authority provided to appellate courts under the prior version of Rule 4-2(b)(3). I agree with the majority’s conclusion that, in the past, the discretionary authority afforded by Rule 4-2(b)(3) has been used sparingly, by both this court and the court of appeals. In my opinion, however, this authority is rendered no less discretionary merely because it has been used infrequently. Therefore, I do not view the issue whether the court of appeals erred in ordering the abstract to be revised as being moot; rather, I view it as not being an issue of error at all. For this reason, I must concur. Hannah, J., joins in this concurrence.